Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4,7-11,14-18,21-25 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
In claims 1,8,15 the prior art fails to disclose obtaining an indication field of a Downlink Allocation Index (DAT) in a Downlink Control Information (DCI) scheduling a second type of PUSCH, when the target PUSCH is a first type of PUSCH;
determining, according to the obtained indication field of the DAI, the number of bits of
the HARQ-ACK transmitted in the target PUSCH, and transmitting the HARQ-ACK in the target PUSCH according to the determined number of bits of the HARQ-ACK,
wherein the first type of PUSCH is a PUSCH without a DCI scheduling; or a PUSCH
scheduled by a DCI without DAI, the second type of PUSCH is a PUSCH scheduled by a DCI with a DAI.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. ( US Pub.2019/0320431; Selectively Multiplexing Physical Uplink Shared Channel ( PUSCH)  and PUCCH Communications).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/            Primary Examiner, Art Unit 2413